Case 1:19-cr-00789-PGG Document177 Filed 01/21/20 Page 1 of 6

ANTHONY L. RICCO
ATTORNEY AT LAW

2O VESEY STREET + SUITE 400
NEW YORK, NEW YORK 10007
TEL (212) 791-3919
FAX (212) 964-2926
tonyricco@aal.com

Steven Z. Legon
Of Counsel

January 21, 2020

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Latifah Abdul-Khalig, Docket No. 19-cr-789 (PGG)
Dear Judge Gardephe:

The purpose of this letter is to respectfully request that the court impose conditions
of pretrial release upon the defendant, Latifah Abdul-Khaliq.

On November 7, 2019, Ms. Abdul-Khaliq was arrested in the above-referenced
matter in Raleigh, North Carolina, where she resides. Later that same day, she appeared
before U.S. Magistrate Judge James E. Gates, in the Eastern District of North Carolina
(Western Division), at which time the court issued an Order Setting Conditions of Release
as to Latifah Abdul-Khaliq.'

Upon signing an Appearance Bond in the amount of $50,000 (along with two other
financially responsible persons) and acknowledging the conditions of her pretrial release,
Ms. Abdul Khaliq was released from custody and ordered to appear in the Southern
District of New York in the above-referenced matter.” On November 15, 2019, Ms.
Abdul-Khaliq appeared at the scheduled status conference before your Honor, as ordered,
and defense counsel was appointed pursuant to the Criminal Justice Act.

Nevertheless, because this criminal matter is pending in the Southern District of
New York, Pretrial Services Officer Dayshawn Bostic has instructed counsel to file an
application with the court, requesting that conditions of pretrial release be re-imposed,
here, in the Southern District of New York, by your Honor.

 

' See copy of Order Setting Conditions of Release, attached hereto as Exhibit “A”.

? Since her release, Ms. Abdul-Khalig has been subject to the supervision of United States
Probation Officer Arthur B. Campbell, in the Eastern District of North Carolina.

 
Case 1:19-cr-00789-PGG Document177 Filed 01/21/20 Page 2 of 6

Honorable Paul G. Gardephe
January 21, 2020
Page 2

By email to counsel, dated December 17, 2019, Pretrial Services Officer Bostic has
recommended that the court impose the following conditions of pretrial release:

1. Personal Recognizance bond signed by two financially
responsible persons;

2. Pretrial Services supervision as directed;
3. Surrender all travel documents with no new applications;

4. Travel restricted to SDNY, EDNY, EDNC (with points in
between for travel purposes);

5. Refrain from communicating with co-defendants outside the
presence of counsel; and

6. Refrain from disseminating personal information of others
obtained while employed.

Defense counsel has discussed this matter with the government, and neither defense
counsel nor the government have any objections to the foregoing conditions of pretrial
release.

Thank you for your Honor’s attention to this matter. If there are any questions, or

if additional information is required, please contact me at your Honor’s convenience.

Respectfully,

dnihony £. Rice

Anthony L. Ricco

   
 
 

coe: A.U.S.A. Louis Pellegrino (By E.CF.) __t

evel

cc: A.U.S.A. Mathew Andrews (By E.C.F.) “see theses

cc: SDNY. Pretrial Services Officer Dayshawn Bostic (By Email)

 

 
